Title: A Parable on Brotherly Love, [July 1755]
From: Franklin, Benjamin
To: 


In a letter to Benjamin Vaughan, Nov. 2, 1789, Franklin discussed his “Chapter of Abraham and the Stranger” (see immediately above) and then went on to say: “When I wrote that in the form you now have it, I wrote also another, the hint of which was also taken from an ancient Jewish tradition; but, not having the same success with it as the other, I laid it aside, and have not seen it for thirty years past, till within these few days a lady of my acquaintance furnished me with a copy, which she had preserved. I think however it is not a bad one, and send it to you enclosed.” The piece he referred to is almost certainly the one called variously “A Parable on Brotherly Love” and “Chapter of the Ax.” Surviving copies are undated. Some previous editors have dated it 1774, probably by analogy to the version of the Parable against Persecution Lord Kames printed in that year, of which they knew, but Franklin clearly indicated that he had written both pieces at about the same time; hence for lack of further evidence it is printed here immediately following his better-known imitation of the Scriptures.
The lady who enabled Franklin to send a copy to Vaughan was probably the widowed Mary Stevenson Hewson, daughter of Franklin’s London landlady, who had settled in Philadelphia with her children in 1786. Mrs. Hewson had a copy of the Parable, corrected in Franklin’s hand, which remained in her descendants’ possession until 1956. Since this is probably the manuscript from which she made the copy she gave Franklin in 1789, it is the one reproduced here. Another eighteenth-century copy in a clerk’s hand, in the Liverpool Record Office, is almost identical in wording. The minor differences appear to be inadvertent errors in transcription, though in one instance the copyist has written above the line what he may have regarded as an improvement in phraseology and has marked what he first transcribed as: “(original).” Temple Franklin apparently had a different copy, which he printed in 1818 in his edition of his grandfather’s writings. In addition to numerous variations in wording, it omits entirely the last part of the final verse. It is set in the form of nineteen unnumbered paragraphs, the first verse as printed below being divided into two paragraphs. Later editors have all reproduced the Temple Franklin version without change except to number his paragraphs as nineteen verses.
The “ancient Jewish tradition” which provided Franklin the “hint” for this parable derives from the Babylonian Talmud. A passage on the subjects of vengeance and bearing a grudge uses as illustrations almost precisely the same forms of behavior that Simeon and Levi exhibited towards Reuben in Franklin’s composition. In one section of the Code of Maimonides the same warning appears in only slightly different wording, this time using the names “Reuben” and “Simeon” as hypothetical speakers, just as we might use “And Pat said to Mike” in an anecdote today. Maimonides’ use of these names suggests that this passage may have been one intermediate source for Franklin, especially since Georgius Gentius published a Latin translation of that portion of the Code in 1640, thus making it more readily available to Western scholars. Neither the original Talmudic passage nor either of these later renderings is a narrative, but rather a didactic treatment of the theme which underlies Franklin’s parable. Whether this treatment had been rewritten as a story of the sons of Jacob before Franklin learned of it and what his immediate source may have been are questions which remain undetermined. In any case, his composition in imitation of the Scriptures was his own. His insight into the characters and relative status of the brothers and the close relation of his text at several points to particular Biblical passages, as indicated in footnotes below, are evidence, if such be needed, of Franklin’s thorough familiarity with the Old Testament.
 
1 In those days there was no Worker of Iron in all the Land, And the Merchants of Midian passed by with their Camels, bearing Spices, and Myrrh, and Balm, and Wares of Iron. And Reuben bought an Ax from the Ishmaelite Merchants, which he prized highly, for there were none in his Father’s house.
2 And Simeon said unto Reuben his Brother, lend me I pray thee, thine Ax: But he refused, and would not.
3 And Levi also said unto him, My Brother, lend me thine Ax. And he refused him also.
4 Then came Judah unto Reuben and entreated him, saying, Lo, thou lovest me, and I have always loved thee do not refuse me the use of thine Ax, for I desire it earnestly.
5 But Reuben turned from him, and refused him Likewise.
6 Now it came to pass that Reuben hewed Timber on the Bank of the River, and the Ax fell therein, and he could by no means find it.

7 But Simeon, Levi and Judah, had sent a Mesenger after the Ishmaelites with money and had bought for each of them an Ax also.
8 Then came Reuben unto Simeon, and said unto him, Lo, I have lost mine Ax, and my work is unfinished, lend me thine I pray thee.
9 And Simeon answered, saying, Thou wouldst not lend me thine Ax, therefore will I not lend thee mine.
10 Then went he unto Levi, and said unto him, My Brother, thou knowest my Loss and my Necessity; lend me, I pray thee, thine Ax.
11 And Levi reproached him, saying, Thou wouldest not lend me thine when I desired it, but I will be better than thee, and will lend thee mine.
12 And Reuben was grieved at the Rebuke of Levi; and being ashamed, turned from him, and took not the Ax; but sought his Brother Judah.
13 And as he drew near, Judah beheld his Countenance as it were confused with Grief and shame; and he prevented him, saying, My Brother, I know thy Loss, but why should it grieve thee? Lo, have I not an Ax that will serve both thee and me? take it I pray thee, and use it as thine own.
14 And Reuben fell on his Neck, and kissed him with Tears, saying, Thy Kindness is great, but thy Goodness in forgiving me is greater. Lo thou art indeed a Brother, and whilst I live will I surely love thee.
15 And Judah said, Let us also love our other Brethren; Behold, are we not all of one Blood.

16 And Joseph saw these Things, and reported them to his Father Jacob.
17 And Jacob said, Reuben did wrong but he repented, Simeon also did wrong, and Levi was not altogether blameless.
18 But the Heart of Judah is princely. Judah hath the Soul of a King. His Fathers Children shall bow down before him, and he shall rule over his Brethren, nor shall the Sceptre depart from his house, nor a Lawgiver from between his Feet, until Shiloh come.
